Citation Nr: 0915718	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  07-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in March 2009.  A 
transcript is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 53.75 
decibel loss, with a speech recognition score of 58 percent, 
in the right ear (Level VII) and, for the left ear, an 
average 60 decibel loss with a speech recognition score of 60 
percent (Level VI).

2.  At no time has the Veteran's hearing loss been shown to 
produce an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321(b), 4.85, 4.86 (2008), Diagnostic 
Code (DC) 6100 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In February 2004, January 2005, and March 2006, VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although it is no longer required, the appellant was also 
asked to submit evidence and/or information in his possession 
to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2005 and May 2006 
rating decisions, May 2007 SOC, November 2007 SSOC, September 
2008 SSOC, and October 2008 SSOC explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Moreover, the claimant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.  See Shinseki v. Sanders, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Facts, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In addition to his bilateral hearing loss, the Veteran also 
has service connection in effect for tinnitus, which is 
evaluated as 10 percent disabling from January 2004.  

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100 (2008).  This diagnostic code sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal acuity, through Level XI 
for profound deafness.  38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns 
of hearing loss which are when each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2008).

In February 2005, the Veteran had an examination through VA 
QTC services.  He reported that he could not hear and 
understand speech very well and that his hearing on the left 
was worse than on the right.  On the audiological evaluation, 
pure tone thresholds, in decibels, were as follows for air 
conduction:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
60
75
80
LEFT
40
40
65
80
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 60 percent in the left ear.  
This shows an average pure tone threshold of 60 decibels in 
the right ear and 67.5 decibels in the left ear.  Table VI 
indicates a numeric designation of V for the right ear and 
VII for the left.  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
30 percent evaluation.  Exceptional patterns of hearing 
impairment were not indicated.

The examiner noted that a bone conduction study was better 
than an air conduction study to reflect the Veteran's hearing 
loss.  On the bone conduction study, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
60
70
75
LEFT
40
20
60
70
75

The results of the February 2005 bone conduction audiogram 
show an average pure tone threshold of 53.75 decibels in the 
right ear and 56.25 decibels in the left ear.  Table VI 
indicates numeric designation of V for the right ear and VI 
for the left.  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
20 percent evaluation.  Exceptional patterns of hearing 
impairment were not indicated.

In January 2006, F.B., the Veteran's wife, wrote that she and 
the Veteran could no longer watch television together because 
he needed to turn up the volume so loud.  The Veteran also 
needed to turn up the volume on the telephone handset to the 
maximum level and he could not hear her call him from another 
room in their house.  C.W. wrote in a January 2006 letter 
that he could not hire the Veteran to clean the parking lot 
of his business because of worries that the Veteran would not 
be able to hear automobiles approaching him from behind.

The Veteran had another examination through VA QTC services 
in March 2006.  He reported having bilateral hearing loss and 
having worn hearing aids for the past year.  He said he had 
difficulty hearing normal conversational speech and had not 
lost any time from work.  The examiner noted that an air 
conduction study was better to reflect the Veteran's hearing 
loss.  On the audiological evaluation, air conduction, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
70
80
LEFT
35
30
50
65
80

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 64 percent in the left ear.  
Table VI indicates numeric designation of V for the right ear 
and VI for the left.  The point of intersection on Table VII 
reflects that the level of hearing loss is consistent with a 
20 percent evaluation.  Exceptional patterns of hearing 
impairment were not indicated.

On the audiological evaluation for bone conduction at the 
March 2006 examination, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
55
+65
+65
LEFT
30
20
55
+65
+65

Using 65 decibels at 3000 and 4000 Hz, Table VI indicates 
numeric designation of V for the right ear and VI for the 
left.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a 20 percent 
evaluation.  Exceptional patterns of hearing impairment were 
not indicated.

An audiological evaluation from private May 2007 treatment 
showed pure tone thresholds, bone conduction, in decibels, as 
follows:




HERTZ



250
500
1000
2000
4000
RIGHT
65
65
65
65
55
LEFT
65
65
65
65
65

Speech audiometry revealed speech recognition ability of 10 
percent in the right ear and of 10 percent in the left ear.  
It is not possible to establish an evaluation for the 
Veteran's hearing loss based on this audiological testing 
because his hearing loss was not measured at 3000 Hz.  In 
addition, the examiner did not indicate that the Veteran's 
speech discrimination was tested according to the Maryland 
CNC, as required for VA rating purposes.  See 38 C.F.R. 
§ 4.85.

The Veteran underwent a VA examination in July 2007 at which 
the audiological evaluation, air conduction, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
50
75
80
LEFT
25
25
55
75
85

Speech audiometry revealed speech recognition ability of 
53.75 percent in the right ear and of 60 percent in the left 
ear.  Table VI indicates numeric designation of VII for the 
right ear and VI for the left.  The point of intersection on 
Table VII reflects that the level of hearing loss is 
consistent with a 30 percent evaluation.  Exceptional 
patterns of hearing impairment were not indicated.  The 
Veteran was 77 years of age at that time.  In evaluating the 
effects on the Veteran's daily life of his hearing problems, 
the examiner commented that the Veteran said his tinnitus is 
very severe and seriously affects his daily life.  He said it 
sounded as loud as a yell and had a sound quality like 
crickets.

At the March 2009 hearing, the Veteran's representative 
called for the Veteran to have another VA examination because 
of the disparity between the results of the May 2007 private 
evaluation and the July 2007 VA examination.  In this regard, 
we note that the June 2007 VA examination occurred after the 
May 2007 private audiological evaluation, and that its 
results from a rating perspective were similar to the 
February 2005 and March 2006 VA examinations.  While the 
conclusions of a physician are medical conclusions that the 
Board cannot ignore or disregard, see Willis v. Derwinski, 1 
Vet. App. 66 (1991), the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In 
addition, as discussed above, the private May 2007 
examination did not meet the requirements for a rating under 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  Therefore, the 
Board finds that it is not necessary for the Veteran to have 
another VA examination in order to decide his claim on the 
merits.  See 38 C.F.R. § 3.159(c).

The fact that the Veteran's hearing acuity is less than 
optimal does not by itself establish entitlement to a higher 
disability rating.  To the contrary, it is clear from the 
Rating Schedule that a higher rating can be awarded only when 
loss of hearing has reached a specified measurable level.  
That level of disability has not been demonstrated in the 
present case.

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected bilateral 
sensorineural hearing loss, as the Court indicated can be 
done in this type of case.  Based upon the record, we find 
that at no time since January 26, 2003, one year before he 
filed his claim for an increased rating, has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board. 

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalization for this disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  The July 2007 
VA examiner noted the Veteran's complaint that his service-
connected tinnitus causes serious effects in his daily life, 
but there was no such description regarding his impaired 
hearing acuity, which is the subject of the present decision.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Further, although the Veteran experiences occupational 
impairment, there is no indication in the record that the 
average industrial impairment from the hearing disability 
would be in excess of that contemplated by the assigned 
ratings, and the record reflects that he turns 79 in April 
2009.  The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required."  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board 
has concluded that referral of this case for extra-schedular 
consideration is not in order.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral sensorineural hearing loss is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


